DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites claim limitation “the need parameter” in the paragraph of “a rate control processor”. There is insufficient antecedent basis for this limitation in the claim (Note that “one or more need parameters” cited early in the claim, but it is not the same as “one need parameter”).
To continue prosecution on merit, the claim will be interpreted as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11057653 (hereinafter P11057653). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 1, P11057653 discloses a method for multiplexing encoded media streams into a statistically multiplexed media stream (claim 1 “A method for multiplexing encoded media streams into a statistically multiplexed media stream”), comprising: 
receiving over a communication network a plurality of encoded media streams each having a variable bit rate (VBR), the encoded media streams experiencing jitter while being transmitted over the communication network and undergoing a de-jitter process (claim 1 “receiving over a communication network a plurality of encoded media streams each having a variable bit rate (VBR), the encoded media streams experiencing jitter while being transmitted over the communication network and undergoing a de-jitter process”); 
rearranging respective transmit times of select packets in select ones of the encoded media streams when a total group bandwidth available on a transmission channel over which the multiplexed media stream is to be transmitted is insufficient due to said jitter, the rearranging causing the bandwidth of the multiplexed media stream to be less than or equal to the total group bandwidth of the transmission channel (claim 1 “rearranging respective transmit times of select packets in select ones of the encoded media streams when a total group bandwidth available on a transmission channel over which the multiplexed media stream is to be transmitted is insufficient less than a sum of bandwidths of the encoded media streams because of the jitter and de jitter process experienced by the media streams, the rearranging being performed without exceeding a maximum bit rate at which each individual encoded media stream is configured, the rearranging causing the bandwidth of the multiplexed media stream to be less than or equal to the total group bandwidth of the transmission channel”; and
the encoded and rearranged media steams into the multiplexed media stream and transmitting the multiplexed media stream onto the transmission channel (claim 1 “multiplexing the encoded media steams into the multiplexed media stream and transmitting the multiplexed media stream onto the transmission channel”).  
For claim 8, P11057653 discloses a statistical multiplexer, comprising (claim 8 “A statistical multiplexer”): 
a plurality of encoders each configured to encode media streams at different bitrates, each of said media streams having associated therewith one or more need parameters reflecting a bit rate needed to transmit the respective media stream over a network at a given quality level (claim 8 “a plurality of encoders each configured to encode media streams at different bitrates, each of said media streams having associated therewith one or more need parameters reflecting a bit rate needed to transmit the respective media stream over a network at a given quality level”); 
a multiplexer for multiplexing each of the media streams to form a multiplexed media stream (claim 8 “a multiplexer for multiplexing each of the media streams to form a multiplexed media stream”); 
a rate control processor for allocating bandwidth to each of the media streams based at least in part on the need parameter so that a sum of bandwidths respectively allocated to the media streams is less than or equal to an available bandwidth on a transmission channel over which the multiplexer transmits the multiplexed media streams (claim 8 “a rate control processor for allocating bandwidth to each of the media streams based at least in part on the need parameter associated therewith so that a sum of bandwidths respectively allocated to the media streams is less than or equal to an available bandwidth on a transmission channel over which the multiplexer transmits the multiplexed media streams”); 
the statistical multiplexer capable of reducing the packet jitter experienced by packets in the media streams being transmitted over a communication network to the multiplexer (claim 8 “a de-jitter arrangement for reducing the packet jitter experienced by packets in the media streams being transmitted over the communication network to the multiplexer”); 
the multiplexer configured to prevent the sum of the bandwidths of the media streams received by the multiplexer from exceeding the available bandwidth on the transmission channel as a result of the packet jitter arising in the communication network by selectively delaying transmission of delayed packets and prioritizing transmission of other prioritized packets in individual ones of the media streams being multiplexed (claim 8 “the multiplexer being configured to prevent the sum of the bandwidths of the media streams received by the multiplexer from exceeding the available bandwidth on the transmission channel as a result of the packet jitter arising the communication network by selectively delaying transmission of delayed packets and prioritizing transmission of other prioritized packets in individual ones of the media streams being multiplexed so that the total bandwidth of the multiplexed media stream does not exceed the available bandwidth of the transmission channel and also does not exceed a maximum bit rate at which each individual media stream is configured, wherein the prioritized packets are prioritized for transmission over the delayed packets that are delayed based at least in part on a decode time stamp (DTS) associated with the packets.”).  
As to claim 2, P11057653 discloses claim 1, P11057653 further discloses wherein rearranging the transmit time of the select packets includes prioritizing transmission of certain packets over other packets based at least in part on a decode transmit time (DTS) associated with the packets (claim 2 “The method of claim 1, wherein rearranging the transmit time of the select packets includes prioritizing transmission of certain packets over other packets based at least in part on a decode transmit time (DTS) associated with the packets”).  
As to claim 3, P11057653 discloses claim 2, P11057653 further discloses wherein the select packets having rearranged transmit times include a prioritized packet that is selected from among a current packet to be multiplexed for transmission over the transmission channel in each of the encoded media streams at any given time, the prioritized packet having a shortest decode delay among all the current packets, the decode delay of a current packet being a difference between a current program clock reference (PCR) time and the DTS associated with the current packet (claim 3 “The method of claim 2, wherein the select packets having rearranged transmit times include a prioritized packet that is selected to be multiplexed for transmission over the transmission channel in each of the encoded media streams at any given time, the prioritized packet having a shortest decode delay among all the current packets, the decode delay of a current packet being a difference between a current program clock reference (PCR) time and the DTS associated with the current packet”).  
As to claim 4, P11057653 discloses claim 1, P11057653 further discloses wherein the communication network conforms to an Internet protocol (claim 4 “The method of claim 1, wherein the communication network conforms to an Internet protocol”).  
As to claim 5, P11057653 discloses claim 1 P11057653 further discloses monitoring a time interval between transmission of PCR timestamps in the multiplexed media stream (claim 5 “The method of claim 1, further comprising monitoring a time interval between transmission of PCR timestamps in the multiplexed media stream.”).  
As to claim 6, P11057653 discloses claim 5, P11057653 further discloses inserting a PCR packet into the multiplexed media stream if the time interval being monitored will exceed a predetermined value, the PCR packet including a PCR timestamp but no data payload (claim 6 “The method of claim 5, further comprising inserting a PCR packet into the multiplexed media stream if the time interval being monitored will exceed a predetermined value, the PCR packet including a PCR timestamp but no data payload”).  
As to claim 7, P11057653 discloses claim 5, P11057653 further discloses prioritizing a designated packet selected from among the current packets if the time interval being monitored will exceed a predetermined value and the designated packet includes a PCR timestamp even if the designated packet is not the current packet having the shortest decode delay (claim 7 “The method of claim 5, further comprising prioritizing a designated packet selected from among the current packets if the time interval being monitored will exceed a predetermined value and the designated packet includes a PCR timestamp even if the designated packet is not the current packet having the shortest decode delay”).  
As to claim 9, P11057653 discloses claim 8, P11057653 further discloses wherein prioritized packets and delayed packets are selected from among a current packet to be transmitted by the multiplexer in each of the media streams at any given time, a prioritized packet being a packet having a shortest decode delay, the decode delay of a current packet being a difference between a current program clock reference (PCR) time at the multiplexer and the DTS associated with the current packet (claim 9 “The statistical multiplexer of claim 8, herein prioritized packets and delayed packets are selected to be transmitted by the multiplexer in each of the media streams at any given time, a prioritized packet being a packet having a shortest decode delay, the decode delay of a current packet being a difference between a current program clock reference (PCR) time at the multiplexer and the DTS associated with the current packet1”). 
As to claim 11, P11057653 discloses claim 8, P11057653 further discloses wherein the jitter arrangement includes a phase-locked loop (claim 11 “The statistical multiplexer of claim 8, wherein the jitter arrangement includes a phase-locked loop”).  
As to claim 12, P11057653 discloses claim 9, P11057653 further discloses wherein the multiplexer is further configured to monitor a time interval between transmission of PCR timestamps in the multiplexed media stream (claim 12 “The statistical multiplexer of claim 9, wherein the multiplexer is further configured to monitor a time interval between transmission of PCR timestamps in the multiplexed media stream2”).  
As to claim 13, P11057653 discloses claim 12, P11057653 further discloses wherein the multiplexer is further configured to insert a PCR packet into the multiplexed media stream if the time interval being monitored will exceed a predetermined value, the PCR packet including a PCR timestamp but no data payload (claim 13 “The statistical multiplexer of claim 12, wherein the multiplexer is further configured to insert a PCR packet into the multiplexed media stream if the time interval being monitored will exceed a predetermined value, the PCR packet including a PCR timestamp but no data payload”).  
As to claim 14, P11057653 discloses claim 9, P11057653 further discloses wherein the multiplexer is further configured to prioritize a designated packet selected from among the current packets if the time interval being monitored will exceed a predetermined value and the designated packet includes a PCR timestamp even if the designated packet is not the current packet having the shortest decode delay (claim 14 “The statistical multiplexer of claim 9, wherein the multiplexer is further configured to prioritize a designated packet selected from among the current packets if the time interval being monitored will exceed a predetermined value and the designated packet includes a PCR timestamp even if the designated packet is not the current packet having the shortest decode delay”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462